On Petition For Rehearing.
PUTNAM, Circuit Judge.
This is a petition for a rehearing, brought by the appellees, who were the respondents below. Our opinion to which this petition relates was passed down on July 7, 1905, and was accompanied by a judgment which remanded the case for further proceedings not inconsistent with it. The proceedings directed by the opinion were in substance in the first place for discovery, and in the second place for relief if the discovery justified it; the order for discovery to be without prejudice to any question in the cause. We stated in the opinion that, on the existing record, it was impossible for us to adjudicate definitely with reference to the matter as to which we directed discovery, and we also entered judgment for costs of appeal in favor of the appellant. It is plain that the discovery which we regarded necessary could be obtained only by remanding the case to the Circuit *292Court, and that, under the law organizing this court, it was impracticable for us to take ourselves proceedings in the required direction.
The petition for a rehearing now maintains that everything which could be secured by discovery is apparent on the face of the record. No proposition of this character, however, was brought to the attention of the court when the case was tried before us. The respondents rested entirely on propositions as to the general validity or invalidity of the contracts involved in the case, with further propositions that the contracts had been abandoned and that Ithe complainant was guilty of laches; and this petition admits that it is based on grounds to which the attention of this court had not previously been directed. It is probable, from the nature of the matter as to which we ordered discovery, which was the description of an alleged invention, that, even though a description might have been collected from various portions of the record, it could not have been so collected as to leave it in the precise and clear form required for the purpose of correct adjudication. Certainly we were not called on to do this of our own motion. However these things may be, inasmuch as the appellees cannot be prejudiced on the merits hy the judgment which we entered, and as nothing is involved except the costs of appeals, and as the petition admittedly relates to matters to which the petitioners did not call our attention at the trial, though they then had an opportunity to do so, we ought not to be troubled with a proposition to go again over this record in the present condition of the case.
The petition for a rehearing filed by the appellees on October 3, 1905, is denied, and the mandate will issue forthwith.